Title: To Thomas Jefferson from Thomas Mann Randolph, 8 July 1825
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                        Dear Sir,
                        
                            July 8. 1825.
                    I feel a strong conviction that it is necessary I should make this endeavour to counteract the misrepresentations made to you every opportunity of my words and actions, of my feelings towards others and theirs for me; with respect to all of which the truth has but seldom reached you since the begining of the year 1815. From that period the 26th year of the close alliance between us we have been gradually geting more and more estranged, untill at last for some considerable time there has scarcely ever been any intercourse at all between us, or any interchange of thought or of social feeling. yet while this change has been taking place, the highest mark of approbation possible from the authorities of the Commonwealth was thrice set upon me; besides various lesser honours flowing from narrower sources. My purpose now is to inform you myself of the use I made of your name at a meeting in the Courthouse at Charlottesville after the Court rose on Monday last, to ascertain the sense of the County on the subject of the Convention at Staunton. I was compelled to make a warm, unpremeditated, & wholly unexpected effort, to save the question, manifestly without any hope of success, as well as without support, when propounded. General suffrage was my main topic & while dwelling on it I said that the whole Body of freeborn Virginians constituted the Political existence called Virginia and not the soil and territory going by that name. That the idea of land or any other property being entitled to Representation was absurd, all the purposes of Government being fullfilled towards it as long as it was perfectly & steadily protected, for which it was bound to pay, alltogether from its own revenues, without any aid from that derived from labour, which afforded it protection & received an adequate compensation for the service. That the Government ought to be a fair and equal representation of the whole body of the people according to the numbers of the divisions of it produced by natural or artificial causes. It occurred to me at the moment that you had communicated to me your sentiment on this subject in 1798 and I stated to the meeting what that sentiment was at that period. My memory has not deceived me in this point, it is naturally strong & tenacious and has never varied with regard to it. I said that I one day asked you what we should do in case the scheme of Hamilton should succeed, and the people of the United states become reduced to the condition of those of Great Britain, mere subjects, with all their political rights annulled, and their civil dependent upon the character of a hereditary sovereign, the scymitar or bow string, the snowt & exile in a frozen wilderness, the inquisition or Bastile, only kept off by the humanity or timidity, the meekness of nature or strength of judgment of the reigning monarch. I declared that you told me we should then carry Virginia Westward & settle down with it somewhere in the Wilderness where we could at leisure and undisturbed make the proper efforts to perfectionnate our political system as far as the imperfection of human Nature might allow. By the expression We I understood the Body of the Republicans then engaged in a struggle for the protection of their Political principles against the dangerous attack made upon them by a party which had succeeded in blinding General Washington as to their views, and which we had too much reason to believe was not only countenanced but encouraged and supported by English influence. I think it probable that in the heat of declamation I may have designated you, to avoid naming you, by a translation of the Arabian term “Sheik el Ojebel” the latter word signifying “Mountain”; as I have often done John Marshal in Richmond by that of “Sheik el Beled” the last word signifying “City.” I never was much in the habit of talking about your opinions, even when it was most necessary to propagate them for the good of the Republican cause. If I have erred in this it has been by repeating your strong sayings “Mots,” γνῶμαι,” when the impression made on my mind was such as to keep them ringing in my ears long after; & even this has been very long discontinued entirely. I have long confined myself to answers about your health. Your letter of the 5th June gave me great consolation, for as nothing aggravates misfortune so much as the Pity of the vulgar, so there is nothing which alleviates it so much as the sympathy of those wise & good men who perform their course in life like the Planets in the sky, benign in aspect brilliant and far apart. I have never shewn that letter to any person, the last passage, concerning myself only, excepted, which I carefully turned down for the purpose, & held to be read by one lady & one Gentleman my Lawyer in Richmond. The letter has never been out of my hands one instant. While I was in office I wrote to you by advice of Council to obtain information concerning the title papers to the Public land in Richmond the inquests having been made while you were Governor. your answer was submitted to Council & recorded by advice, for it was tbelieved that every other paper on the subject had been  They were soon after, recovered no pains or patience of search having been spared, among rubbish in some place destined for what is not quite sweepings, but soon to become so. I understood at the time, you were much dissatisfied at my proceeding with regard to that letter, yet that proceeding was proper & even necessary as I then believed to save the Public Buildings from the assaults of Chicane. I am too well convinced that my ruin is inevitable but I am the victim of the avarice of one, encouraged & supported by the vengeance of many. If let alone three years I could save all; and to the knowledge of that is owing entirely the abruptness and blind fury of the attack made on me at this juncture. Revenge allways uses instruments, found & chosen among those near the victim, & it generally compensates liberally when successfull. Avarice & perfidy are rarely separate: the latter ever uses dissimulation, & misrepresentation. I conclude with one word in answer to the clamour about T. E. Randolphs sufferings caused by me. I have made sacrifices for him ruinous to my fortune even hurtfull to my reputation. I bought the Penitentiary negroes in july 1821 & sold them at a loss of 300$ on the same day to raise money for him: 1100$ of it went to him. He got 1000$ out of my crop last year. I made a loan of 7500$ for him in 1822 which has two years yet to run. I understood that the interest of what I held of his was to constitute the Revenue of his family untill I could pay without a sacrifice. But he again has become an instrument of vengeance into whose service he became enlisted in 1823: he has been since that time both fanatical & desperate son. I am with every sentiment of an honest & warm heart your &c
                        Th: M. Randolph